Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1077
                       Lower Tribunal No. 18-42641
                          ________________


                          Laura Esterbrook, etc.,
                                Appellant,

                                     vs.

                         Mastec, Inc., etc., et al.,
                               Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Leighton Law, P.A.; Jay M. Levy, P.A., and Jay M. Levy, for appellant.

    Meier, Bonner, Muszynski, O’Dell & Harvey, P.A., and Alexander
Muszynski III and Cameron E. Shackelford (Longwood), for appellees.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. Garrido v. Markus, Winter & Spitale Law Firm, 358 So. 2d

577, 583 (Fla. 3d DCA 1978) (recognizing that the general rule on the

“relation back” of substituted party defendants in amended pleadings

requires the plaintiff to demonstrate not only that the new and old defendants

have such an identity of interest that the substituted defendant will not be

prejudiced, but also “that his failure to join the correct parties at the outset

had not been due to his own inexcusable neglect” (quoting 3 Moore’s Federal

Practice, § 15.15)).




                                       2